Case: 1:19-cv-07790 Document #: 3 Filed: 11/26/19 Page 1 of 1 PagelID #:17

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

U.S. District Court for the Northern District Of Illinois
Appearance Form for Pro Se Litigants

 

Information entered on this form is required for ar ~~ ~~~ > #"~ > e264 in this court as a pro se
party (that is, without an attorney). Please PRINT
1:19-cv-07790
Judge Edmond E. Chang

Slater vs. Spicknall, IIT, } Magistrate Young B. Kim
Case Title:

 

An appearance is hereby filed by the undersigned as a pro se litigant:

WILLIAM FAVRE SLATER, III

 

 

Name:
1515 W. Haddon Ave. Unit 309
Street Address:
; Chicago, IL 60642
City/State/Zip:

 

1-312-758-0307
Phone Number:

Mele : F Ldn ie Nov. 26, 2019
a —_—»

Sigffature J Executed on (date)

 

 

REQUEST TO RECEIVE NOTICE THROUGH E-MAIL

If you check the box below and provide an e-mail address in the space provided, you will receive notice
via e-mail. By checking the box and providing an e-mail address, under Federal Rule of Civil Procedure
5(b)2(E) you are waiving your right to receive a paper copy of documents filed electronically in this case.
You should not provide an e-mail address if you do not check it frequently.

| request to be sent notices from the court via e-mail. | understand that by making this request, |

am waiving the right to receive a paper copy of any electronically filed document in this case. |
understand that if my e-mail address changes | must promptly notify the Court in writing.

slater@billslater.com F- I La Ky D

2 2

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

 

Rev. 06/23/2016

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
